Citation Nr: 9913876	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for an acromioclavicular separation of the left 
shoulder, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

In an April 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for a disability 
evaluation in excess of 10 percent for an acromioclavicular 
separation of the left shoulder, with degenerative joint 
disease.  In a Joint Motion to Vacate and Remand the Decision 
of the Board, and for a Stay of Proceedings, the veteran's 
representative and the General Counsel of the Department of 
Veterans Affairs (VA) requested that the April 1997 Board 
decision be vacated and the appeal remanded to consider 
functional loss due to pain and separate ratings for 
different manifestations of the veteran's disability.  In a 
November 1997 Order, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
granted the motion and vacated the Board's decision.

Subsequently, in a March 1998 decision, the Board remanded 
the case to the Regional Office (RO) for orthopedic and 
neurologic evaluations as well as additional medical records.



REMAND

The veteran is service-connected for an acromioclavicular 
separation of the left shoulder, with degenerative joint 
disease, currently evaluated as 10 percent disabling.

In March 1998, the Board remanded the case for VA 
examinations to determine the presence of any neurologic 
impairment in the left shoulder as well as to determine 
orthopedic impairment of the left shoulder. The examiners 
were asked to address specific issues such as range of 
motion, functional loss, whether the veteran's subjective 
complaints are supported by adequate pathology, and whether 
the veteran's subjective complaints are related to his 
service-connected acromioclavicular separation of the left 
shoulder.  The neurologic examination report was fairly 
responsive to the remand questions; however, it was conducted 
prior to electrodiagnostic testing.  The examiner 
specifically stated that it was difficult to establish the 
exact nature of the veteran's deficits without 
electrodiagnostic testing.  Additionally, the orthopedic 
specialist did not address the specific remand directives. 
That examiner noted only that the veteran had good range of 
motion of his shoulder with flexion and abduction to 165 
degrees, and that the veteran had positive impingement sign 
and positive supraspinatus sign as well as tenderness to 
palpation over the distal acromion.  Thus, a review of the 
current claims file reveals a lack of clarity as to whether 
the veteran's complaints are supported by adequate pathology 
and evidenced by the visible behavior of the veteran; whether 
the veteran's subjective complaints are related to his 
service-connected acromioclavicular separation of the left 
shoulder; the extent, if any, to which pain results in 
functional loss; whether the veteran's service-connected 
acromioclavicular separation of the left shoulder causes 
weakened movement, excess fatigability, and incoordination; 
and the severity and effect of these manifestations on the 
veteran's ability to perform average employment in a civil 
occupation.  Finally, the RO failed to consider whether an 
extraschedular evaluation is warranted under 38 C.F.R. 
§ 3.321(b)(1), and failed to include the regulation in the 
supplemental statement of the case.  See Stegall v. West, 
11Vet. App. 268 (1998).

The Board recognizes that the case was previously remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). In the instant 
case, further remand is necessary to ensure that the record 
is fully developed and that the veteran is afforded adequate 
due process.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should once again contact the 
veteran and ask that he provide the names 
and addresses of all health care 
providers from whom he has received 
treatment since November 1996 for his 
left shoulder disability.  After 
obtaining the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The veteran should be afforded VA 
examinations by an orthopedic surgeon and 
a neurologist in order to determine the 
nature and extent of the severity of his 
acromioclavicular separation of the left 
shoulder, with degenerative joint 
disease.  All indicated studies must be 
performed.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to 
conduction and completion of the 
examinations.  The examiners should be 
requested to identify all orthopedic and 
neurologic manifestations of an 
acromioclavicular separation of the left 
shoulder, with degenerative joint 
disease. 

Following review and completion of all 
necessary studies, the neurologist should 
also offer an opinion as to whether there 
is any underlying nerve damage associated 
with the acromioclavicular separation of 
the left shoulder, with degenerative 
joint disease, and, if so, should 
identify the nerve(s) involved and the 
extent of the damage.  The neurologist 
should identify all neurological 
disorders present, if any, and provide an 
opinion with respect to the etiology of 
each disorder.  In particular, the 
neurologist should describe the 
relationship, if any, between the 
veteran's acromioclavicular separation of 
the left shoulder, with degenerative 
joint disease, and any neurological 
disorder found.

In addition, the orthopedic examiner 
should be requested to report the ranges 
of motion of the left shoulder in degrees 
of arc in all planes, with a description 
of the normal range of motion of the left 
shoulder.  Moreover, the examiner should 
comment on the extent to which the range 
of motion or function of the veteran's 
left shoulder is affected by his 
acromioclavicular separation of the left 
shoulder, with degenerative joint 
disease.  The examiner should make a 
specific finding regarding any atrophy 
present, and if present, the extent, and 
whether it is secondary to the 
acromioclavicular separation of the left 
shoulder, with degenerative joint 
disease.

The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the veteran, results in 
functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning his left 
shoulder, and offer an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including, but not limited to, weakness, 
pain, and loss of sensation.  The 
examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected 
acromioclavicular separation of the left 
shoulder, with degenerative joint 
disease.

Finally, the examiner should comment on 
whether the service-connected 
acromioclavicular separation of the left 
shoulder, with degenerative joint 
disease, causes weakened movement, excess 
fatigability, and incoordination.  The 
examiner should comment on the severity 
of these manifestations and their effect 
on the ability of the veteran to perform 
average employment in a civilian 
occupation.

3.  The RO should review the examination 
reports to ensure full compliance with 
the directives of this remand, including 
all of the requested findings and 
opinions.  Otherwise, corrective action 
should be implemented.

4.  After completion of the above 
requested development, the RO should 
review the issue of entitlement to a 
disability evaluation in excess of 10 
percent for an acromioclavicular 
separation of the left shoulder, with 
degenerative joint disease, in accordance 
with 38 C.F.R. § 4.14, 4.40, 4.45, and 
4.59.  The review should include 
consideration of whether an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is warranted, and the RO 
should include the regulation in any 
subsequent supplemental statement of the 
case.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









